933 So. 2d 651 (2006)
Antonio JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-2517.
District Court of Appeal of Florida, First District.
July 3, 2006.
Antonio Johnson, pro se, Appellant.
Charlie Crist, Attorney General, and Paulette R. Taylor, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Because appellant's petition for writ of habeas corpus was not filed in the sentencing court, the trial court lacked jurisdiction to address it. See e.g., Crockett v. Singletary, 723 So. 2d 911 (Fla. 1st DCA 1999). We affirm the trial court's denial of the petition on that basis, without prejudice to appellant's right to file a proper post-conviction motion in the appropriate court.
AFFIRMED.
ERVIN, WEBSTER, and THOMAS, JJ., concur.